Citation Nr: 1431164	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the claim for additional development in August 2013 and December 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record pertaining to the claim on appeal remains inadequate for appellate review.

The Board's December 2013 Remand indicated that the Veteran submitted additional evidence regarding a connection between his rheumatoid arthritis and PTSD in December 2013.  The Board also indicated that the RO had not afforded the Veteran an adequate VA examination.  Consequently, the Board instructed the RO to associate the December 2013 evidence with the claims file for review by the VA examiner and the RO.  However, such evidence has not been associated with the VBMS file.  Further, neither the March 2014 VA examiner nor the RO (in its April supplemental statement of the case) addressed the new evidence.  The newly submitted evidence must therefore be associated with the claims file and be returned to the March 2014 VA examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any additional evidence submitted in December 2013 with the VBMS claim file.  If such evidence is not in the RO's possession, request that the Veteran resubmit such evidence.

2.  After the additional evidence has been acquired and associated with the VBMS claims file, forward the claims file (including a copy of this remand) to the VA examiner who conducted the March 2014 examination (if available), for a supplemental medical opinion.  

A notation to the effect that record review took place, specifically including the newly submitted evidence, must be included in the report of the examiner.

The examiner should provide an opinion as to whether the Veteran's rheumatoid arthritis was either (a) proximately caused by or (b) proximately aggravated by PTSD.  If the examiner states that rheumatoid arthritis is aggravated by PTSD, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by PTSD beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfect appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

